DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Allowable Subject Matter
Claim(s) 1-3, 5-7, 12, 15-23 as filed 2/14/2022 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Larson on 2/21/2022.
The application has been amended as follows: 
----
Claims 9-10 are cancelled

1. (Currently Amended)	A hydraulic tank for storing a hydraulic liquid, comprising: 

a filter access opening which is surrounded by an edge section of the one-piece tank housing, a filter housing disposed in the filter access opening of the one-piece tank housing, the filter housing comprising a plastic body, and a weld integrally connecting the filter housing to the edge section, and a filter element inserted in the filter housing,
the edge section is configured as a support ring arranged in the one-piece tank housing, and 
a filter head part on which is arranged the at least one connection opening, the filter head part comprising the edge section surrounding the filter access opening, the at least one connection opening including a first connection opening forming a tank inlet opening of the one-piece tank housing and a second connection opening forming a tank outlet opening of the one-piece tank housing.

2. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the plastic body of the connection element is manufactured as a one-piece component.

3. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the plastic body of the connection element is configured without a metallic partial component.

4. (Cancelled)	

5. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the one-piece tank housing is formed from a polyamide material.

6. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the one-piece tank housing is formed from a fibre-reinforced polyamide material.



8-11.(Cancelled)

12. (Currently amended)	A hydraulic tank in accordance with claim 1, wherein the filter housing is formed from a fibre-reinforced polyamide material.

13-14.	(Cancelled)	

15. (Currently amended)	A hydraulic tank in accordance with claim 1, wherein the filter element comprises an upper end disk and a lower end disk between which a filter medium is arranged, wherein the upper end disk divides, in a liquid-tight manner, an interior space of the filter head part into an inlet space for hydraulic liquid that is to be filtered and an outlet space for hydraulic liquid that has been filtered, wherein the tank inlet opening is open to the inlet space and wherein the tank outlet opening is open to the outlet space.

16. (Previously Presented)	A hydraulic tank in accordance with claim 15, wherein the upper end disk comprises a partition disk oriented obliquely to a longitudinal axis of the filter element, said partition disk being in liquid-tight contact against an inner side of the filter head part.

17. (Currently amended)	A hydraulic tank in accordance with claim 1, wherein the tank inlet opening and the tank outlet opening are arranged at a same level relative to a longitudinal axis of the filter element.

18. (Currently amended)	A hydraulic tank in accordance with claim 1, wherein the filter housing includes, at an end section thereof extending into the one-piece tank housing, a receiving space for one or more of an inlet valve and an outlet valve.

19. (Currently amended)	A hydraulic tank in accordance with claim 1, wherein the filter element is supported on an end section of the filter housing that extends into the one-piece tank housing.

20. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the one-piece tank housing includes at least one traverse that extends from a first tank housing wall to an opposite second tank housing wall and the at least one traverse is of hollow configuration.

21. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein the one-piece tank housing includes a ventilation opening at which a ventilation filter is arranged.

22. (Previously Presented)	A hydraulic tank in accordance with claim 1, wherein a pipe piece extends into the one-piece tank housing, and the pipe piece is held in a connection opening of the at least one connection opening.

23. (Previously Presented)	A hydraulic tank in accordance with claim 22, wherein the pipe piece is welded together with the one-piece tank housing.

24 – 31. (Cancelled)

----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777